Citation Nr: 0108089	
Decision Date: 03/19/01    Archive Date: 03/26/01	

DOCKET NO.  95-02 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a compensable evaluation for low 
testosterone based on nonfunctioning of the remaining 
testicle.

2.  Entitlement to service connection for diabetes mellitus 
on a secondary basis.

3.  Entitlement to service connection for ulcers on a 
secondary basis.

4.  Entitlement to service connection for a prostate 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty for more than 10 years 
before his retirement in July 1976.

This matter was currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 1999, the Board remanded this case to the RO for 
additional development.  At that time, the Board noted that 
the veteran appeared to be raising additional claims.  Based 
on the veteran's statements, the RO adjudicated additional 
claims in a December 1999 rating determination.  The issues 
cited within this December 1999 determination will be 
addressed by the Board in the REMAND section of this 
determination.

The Board must note that it appears the veteran may be 
raising additional issues, though this is unclear.  The Board 
may not entertain an application for review on appeal unless 
it conforms to the law.  38 U.S.C.A. § 7108 (West 1991).  The 
RO has not fully adjudicated any other issue and the Board 
may not unilaterally take jurisdiction of any additional 
claims.  The RO should request the veteran to clearly 
indicate what additional claims, if any, he wishes to pursue.  
The RO should then take appropriate action to adjudicate 
these claims, if any.  In any event, no other issue is before 
the Board at this time.

In March 2000, the veteran, through his representative, 
requested additional time to develop the issues currently on 
appeal.  The veteran was provided additional time in which to 
provide evidence in support of his claim.  No additional 
medical evidence or other evidence was received.  The 
veteran's representative submitted written argument in 
February 2001.  At this time, no additional request for an 
extension of time was submitted.  Accordingly, the Board will 
proceed with the sole issue before it at this time.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to this claim under both 
the new and old criteria and all relevant evidence necessary 
for an equitable disposition of the appeal has been obtained 
by the RO.

2.  The veteran is currently receiving special monthly 
compensation for loss of use of a creative organ.

3.  The veteran has erectile dysfunction without deformity of 
the penis.


CONCLUSION OF LAW

A compensable evaluation for loss of erectile power without 
penile deformity and with low testosterone is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.115b, Diagnostic Code 7522 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was discovered to have a tumor of the right 
testicle in 1975, with some lymph node involvement.  An 
orchiectomy was performed, followed by intensive 
chemotherapy.

In September 1976, the RO granted service connection for 
carcinoma of the right testicle, rated 100 percent, with 
special monthly compensation on account of loss of use of a 
creative organ.

In a VA examination held in August 1977, the diagnoses 
included sexual impotence and sterility (completely 
permanent), secondary to carcinoma therapy.  The January 1979 
examination indicated the absence of a right testicle and 
loss of use of creative organ.  A rating action in December 
1985 reduced the total rating for the absence of right 
testicle secondary to carcinoma to 10 percent.  

In a letter to the VA dated September 1986, one of the 
veteran's physicians noted that his current complaint was an 
inability to develop and maintain an erection.  He reported 
no ejaculation following his treatment for the testis tumor.  
Three nights of nocturnal tumescence testing showed very 
minimal erectile ability.  Testing showed that there was 
inadequate blood filling of the erectile bodies for the 
veteran to carry out sexual intercourse.  It was the 
physician's opinion that the veteran's erectile dysfunction 
was the result of the previous radical retroperitoneal 
surgery and radiation since there was no other good 
explanation.  A penile prosthesis was suggested.

In January 1987, the RO continued the 10 percent evaluation 
for the absent right testicle secondary to the carcinoma.  
The RO also granted service connection for loss of erectile 
power without penis deformity, rated noncompensable by 
analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

In a statement in March 1988, the veteran reported that a 
University of Utah Medical Center doctor had informed him 
that the loss of erectile power was caused by the surgery for 
the testicular cancer.  The veteran believed that he should 
be rated for the internal damage done by the surgery.  

In June 1988, the Chief of General Surgical Services at an 
Air Force medical center provided background on the veteran's 
testicular cancer and subsequent treatment.  Surgical 
impotence was reported.  No deformity to the penis was 
indicated.

The veteran underwent an evaluation in October 1992.  He had 
absolutely no erectile activity.  This was found to be 
consistent with sever impotence of an organic origin.  No 
deformity to the penis was indicated.

The veteran, in a statement in August 1993, reported that he 
believed that a combination of surgical damage and radiation 
damage caused internal deformity of the vessels providing 
blood to the penis which resulted in severe difficulty in 
obtaining and maintaining an erection.  He reported that his 
testosterone injections did not reverse his sterility.

An addendum to a VA examination in January 1994 noted that 
every since the veteran's surgery he had experienced major 
problems with impotence.  It is believed that a combination 
of radiation damage with vascular and nerve related damage 
were the reasons for his impotence.

A March 1994 rating action granted service connection for a 
low testosterone level.  The condition was associated with 
the loss of erectile power.  The noncompensable rating 
continued.  

In July 1994, the veteran asserted that a 30 percent 
evaluation could be assigned if one testicle is removed and 
the remaining testicle was not functioning.  He argued that 
his remaining testicle was partially functioning below normal 
limits and could be construed as not functioning.  He 
contended that since his testosterone levels were below 
normal limits his left testicle was not functioning and 
warranted a 30 percent evaluation.  

In a VA examination held in January 1996, it was noted that 
at the present time the veteran had no erectile function, 
extremely low hormone production from the remaining testicle 
and, in essence, a nonfunctioning testicle.  The etiology of 
the nonfunctioning testicle was "most likely" secondary to 
the chemotherapy since neither the retroperitoneal node 
dissection nor the right-sided orchidectomy should have 
interfered with the left testicle.  It was also indicated 
that the radiation therapy would not have a major effect on 
the left testicle.  

In February 1999, at the request of the Board, the RO 
contacted the veteran and asked him to submit or identify any 
other evidence in support of his claim.  In a response 
received at the RO in April 1999, the veteran did note 
additional evidence in support of his claim.  This medical 
evidence was obtained.  In April 1999, the veteran requested 
additional time to obtain medical evidence in support of his 
increased rating claim.  Additional time was granted.  In 
June 1999, the RO contacted the veteran and notified him of 
the medical evidence they were obtaining in support of the 
veteran's claim.  In a May 1999 response, the veteran noted 
that his attending physician at a VA Medical Center (VAMC) 
had decided to take him off testosterone shots for two months 
in order to note his natural levels of testosterone.

At the request of the Board, a medical opinion was obtained 
in July 1999 in order to address some of the issues raised by 
the veteran within this case.  The evaluator, an assistant 
professor of surgery at the division of urology at the 
University of Utah, noted that there were two key questions 
to be answered.  The first was whether the existing left 
testicle was "low functioning" or "non-functioning."  The 
professor stated that from the existing laboratory studies 
over many years, the veteran's testicle was "low 
functioning."  

The health care provider noted that the veteran clearly 
produces some testosterone.  In this regard, the physician 
stated that many men go through life with this level of 
testosterone with no symptoms whatsoever.  It was indicated 
that the low testosterone might be significant in a global 
sense in that it may be contributing to his reduced erectile 
function.  In order to confirm this, it would be necessary to 
have him on an adequate level of testosterone and then retest 
the nocturnal penile tumescence study and probably perform a 
duplex ultrasound scan of the cavernosal arteries of the 
penis to confirm whether there is a vascular abnormality, a 
neurologic abnormality, an endocrine abnormality, or a 
combination contributing to his dysfunction.

The next major question was whether the hypogonadism is a 
result of treatments he received for his right testicular 
cancer beginning in 1975.  The examiner noted that it was 
clear from testing done on January 4, 1992, that the cause of 
his hypogonadism was a low gonadotropin level.  The examiner 
stated that the abnormality was "in no way related to the 
treatments he received for his testicular cancer."

In June 1999, the veteran reported that the only doctors who 
had treated him over the past years had been VA doctors and 
Air Force doctors, except for the occasional specialist.  The 
veteran once again requested more time to obtain medical 
evidence in support of his claim.

Additional medical records were obtained by the RO.  None of 
these medical records indicates a deformity of the penis or 
indications of nonfunctioning of the remaining testicle.  In 
August 1999, the veteran did submit a statement that appears 
to have been written by him and then signed by his attending 
physician.  The veteran stated that, in the words of the 
physician, his evaluation of "low testosterone levels" had 
lead to the diagnosis of hypogondal hypogonadism that was 
essentially a nonfunctioning testicle with testosterone 
levels measured in the low level.  It was indicated that his 
testosterone level was "well below the low normal level."  
It was indicated that the veteran would require continuation 
of testosterone replacement therapy.  Medical records from 
this physician indicate that the veteran is doing well.  A 
request for Viagra is indicated.

As noted above, in March 2000, the veteran requested 
additional time in order to obtain additional records in 
support of his claim.  One year has elapsed since this 
request for an extension of time had been requested.  No 
additional medical records have been submitted by the 
veteran.  The veteran's representative submitted written 
argument in February 2001.  At this time, no request for an 
extension of time was submitted.  Accordingly, the Board will 
proceed with the adjudication of the veteran's claim.

Analysis

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist.  The veteran has 
undergone comprehensive evaluations.  The RO has obtained all 
pertinent medical records, and the veteran has been 
effectively notified of the evidence required to substantiate 
his claim.  There is no indication of existing evidence that 
could substantiate the claim that the RO has not obtained.  
When the veteran requested time to submit additional 
evidence, ample time was granted and the failure of the 
veteran to submit additional evidence must be taken as a 
clear indication such evidence does not exist.  The veteran 
clearly has been fully advised of the status of the efforts 
to develop the record as well as the nature of the evidence 
needed to substantiate his claim in multiple communications 
from the RO and the Board.  He further plainly shows through 
his statements and submissions of evidence that he 
understands the nature of the evidence needed to substantiate 
his claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  For reasons that will be made clear below, the Board 
finds that further testing would serve absolutely no purpose 
whatsoever.  The medical evidence of record answers those 
questions that must be answered in order to evaluate the 
veteran under VA regulations.  Accordingly, the Board finds 
that a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)  

Disability evaluations are based on average industrial 
impairment of earning capacity resulting from a disability.  
38 U.S.C.A. § 1155.  The veteran is currently receiving 
special monthly compensation under 38 U.S.C.A. § 1114(k) 
(West 1991) and 38 C.F.R. § 3.350(a) (2000) due to the 
anatomical loss of a creative organ.  Accordingly, this issue 
is not before the Board at this time.  The sole issue before 
the Board is whether the veteran is entitled to a compensable 
evaluation due to this disability.  

Loss of erectile power with penile deformity and with low 
testosterone is not specifically listed within the rating 
schedule.  In this case, the Board finds that the Diagnostic 
Code most closely analogous to this condition is 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (penis deformity with loss of 
erectile power) (2000).  The only rating under Diagnostic 
Code 7522 is 20 percent.  This 20 percent evaluation would 
require deformity of the penis with loss of erectile power.  
(emphasis added.)

In this case, there is absolutely no medical evidence to 
support a conclusion that the veteran has any type of penis 
deformity.  Understandably, the veteran has centered his 
argument for a compensable evaluation on a loss of erectile 
power.  The original grant of service connection recognized 
the presence of loss of erectile power and this manifestation 
is not in dispute.  The rating criteria, however, require 
deformity of the penis with loss of erectile power to support 
a compensable evaluation.  As the Board construes this 
language, the use of the word with as opposed to the word and 
makes a unitary rating criterion for a compensable evaluation 
that mandates the presence of deformity of the penis as the 
basic prerequisite for a compensable evaluation.  Therefore, 
the loss of erectile power neither supports the compensable 
evaluation nor does it more nearly approximate the criterion 
for a compensable rating.  Accordingly, even with a loss of 
erectile power, as there is no evidence of penis deformity, a 
20 percent evaluation under Diagnostic Code 7522 would not be 
warranted.

The Board has reviewed in detail the ratings of the 
genitourinary system in order to determine if some other 
diagnostic code would better match the description of the 
veteran's difficulties.  However, the Board specifically 
finds no other diagnostic code that more closely relates to 
the veteran's difficulties.  In this regard, it is once again 
important to note that the veteran is currently receiving 
compensation due to loss of use caused by this disability.  
Additional compensation for this disability would require 
evidence indicating more than a loss of use of erectile 
function.

Under 38 C.F.R. § 4.14 (2000), the Board must avoid the 
evaluation of the same disability under various diagnoses.  
Both the use of manifestations not resulting from the 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
Moreover, in this specific circumstance the Board is mindful 
that the whole of the schedular rating criteria is based upon 
the premise that the level of compensation is to be measured 
by how a disability effects average civilian employment.  
38 U.S.C.A. § 1155.  The Board has no doubt that the 
disability at issue here represents for the veteran a very 
real and demoralizing condition, but it is not one that 
impairs ordinary occupations.  Thus, the Board finds that the 
recognition of this condition as one subject to a separate 
special monthly compensation award indicates recognition that 
the ordinary schedular standards would not result in a 
compensable rating, and that therefore the disability here 
must be specially provided for in order to award 
compensation.  It follows from this analysis that awarding a 
schedular rating under these circumstances on this record 
would constitute pyramiding. 

The veteran appears to contend that he is entitled to 30 
percent evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 
7524 (testis removal) (2000).  Under this Diagnostic Code, 
removal of one testis warrants a noncompensable evaluation.  
Removal of both warrants a 30 percent evaluation.  As noted 
above, both testicles have not been removed.  The Board can 
not find an "effective" removal of the remaining testicle.  
Simple stated, a 30 percent evaluation under 7424 requires 
the physical removal of both testicles, not just the loss of 
use of both testicles.  In any event, the expert medical 
opinion of July 1999,  which the Board has found to be 
entitled to great probative weight, clearly supports the 
conclusion that the existing left testicle was "low 
functioning" rather than "non-functioning."  The August 
1999 statement, indicating an essentially nonfunctioning 
testicle with testosterone levels measured in the low level 
or "well below the low normal level" would not support the 
conclusion that the left testicle has been effectively 
removed.  Moreover, it lacks an articulated rationale and 
reasoning that would warrant according it substantial weight, 
unlike the July 1999 opinion.  A 20 percent evaluation under 
38 C.F.R. § 4.115b, Diagnostic Code 7523 (2000) is also not 
warranted under an identical analysis as the evidence does 
not support the conclusion that the left testicle has 
atrophied.

The veteran's statements have focused on the issue of whether 
he suffers from low testosterone or a nonfunctioning 
testicle.  In this case, the Board finds that the medical 
opinion provided by the assistant professor of surgery at the 
University of Utah is entitled to great probative weight.  
While the medical provider indicates low testosterone, he 
clearly indicates that the veteran's testicle is functioning.  
In any event, even if the left testicle were not functioning, 
this would not provide a basis to award the veteran a 20 
percent evaluation under Diagnostic Code 7522, a 20 percent 
evaluation under Diagnostic Code 7523, or a 30 percent under 
7524.  With regard to the issue of hypogonadatropic 
hypogonadism, the medical expert clearly stated that this 
abnormality is in no way related to the veteran's treatment 
received for his testicular cancer. 

In sum, the rating schedule is primarily designed to 
compensate veterans for industrial inadaptability.  In this 
case, the veteran has never indicated that this condition, in 
and of itself, reduces his ability to work.  The unique 
circumstances of this condition are clearly indicated by the 
fact that the veteran is receiving "special" monthly 
compensation because of this disability.  Further 
compensation for loss of use under the rating schedule is not 
warranted.  Consequently, an increased evaluation cannot be 
found.


ORDER

Entitlement to an increased evaluation for loss of erectile 
power without penile deformity and with low testosterone is 
denied.



REMAND

As noted above, in January 1999, the Board indicated 
additional issues raised by the veteran.  These issues were 
addressed by the RO in a December 1999 rating determination.  
In a statement which appears to have been received in March 
2000, the veteran indicated his disagreement with this rating 
determination.  In March 2000, the veteran specifically noted 
his claims of service connection for diabetes, ulcers, and a 
prostate disorder.

The Board must find that the veteran has filed a timely 
notice of disagreement with regard to the December 1999 
rating determination.  As no statement of the case appears to 
have been issued, the claims of entitlement to service 
connection for diabetes mellitus on a secondary basis, 
entitlement to service connection for ulcers on a secondary 
basis, and entitlement to service connection for a prostate 
disorder remain pending in appellate status (see 38 C.F.R. 
§ 3.160(c) (2000)) and requires further action by the RO.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.26 (2000).  
Under the United States Court of Veterans Claims (Court) 
decision in Manlincon v. West, 12 Vet. App. 238 (1999), the 
case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issues of 
entitlement to service connection for 
diabetes mellitus on a secondary basis, 
entitlement to service connection for 
ulcers on a secondary basis, and 
entitlement to service connection for a 
prostate disorder.  The RO should include 
citation to all relevant law and 
regulation pertinent to these claims.  
The veteran and his representative must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Then, only if the 
appeal is timely perfected, the issues 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.
 
3.  In evaluating this case, the RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

